 


110 HR 3151 IH: State and Local Criminal Forensic Laboratory Enhancement Act of 2007
U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3151 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2007 
Mr. Roskam introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To authorize grants to establish and improve criminal forensic laboratories. 
 
 
1.Short titleThis Act may be cited as the State and Local Criminal Forensic Laboratory Enhancement Act of 2007. 
2.Grants authorizedSubject to the availability of appropriations, the Attorney General shall award grants to States, units of local government, and Indian Tribes to— 
(1)establish new criminal forensic laboratories to provide the services necessary for State, local, and tribal law enforcement agencies to investigate and prosecute crimes; 
(2)expand or improve existing criminal forensic laboratories to provide the services described in paragraph (1); 
(3)hire and train new forensic laboratory professionals and technicians necessary to provide the services described in paragraph (1); and 
(4)for any other purpose the Attorney General determines to be necessary to improve State, local, and tribal criminal forensic laboratory services.  
3.Selection of grantees 
(a)ApplicationsA State, unit of local government, or Indian Tribe desiring a grant under this Act shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require. 
(b)PriorityIn awarding grants under this Act, the Attorney General shall give priority to State, local, and tribal law enforcement agencies with the largest backlogs of criminal forensic examinations per capita, compared with other State, local, and tribal law enforcement agencies, respectively.  
4.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $30,000,000 for fiscal year 2008 and for each subsequent fiscal year.  
 
